                  Case 21-12609-AJC        Doc 5     Filed 03/22/21      Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov


In re:

Performance Insurance Company SPC                                      Chapter 15

      Debtor in a Foreign Proceeding.                                  Case No.: 21-12609-AJC
_________________________________/

                   RULE 7007.1 CORPORATE OWNERSHIP STATEMENT

          Kenneth Krys and Neil Dempsey (the “JLs” or the “Foreign Representatives”), the Joint

Voluntary Liquidators of Performance Insurance Company SPC (the “Debtor”), hereby disclose

as follows as to the Debtors:

          Performance Insurance LLC is the Debtor’s sole shareholder of the Debtor’s Class A

Shares.

          Additionally, as a segregated portfolio company, there are Segregated Portfolio Shares with

respect to its individual segregated portfolios. However, the segregated portfolios are only entitled

to a return of capital in their specific segregated portfolio, but not the Debtor.

Dated: March 22, 2021                                  Respectfully submitted,

                                                       SEQUOR LAW, P.A.
                                                       1111 Brickell Avenue, Suite 1250
                                                       Miami, Florida 33131
                                                       Telephone: (305) 372-8282
                                                       Facsimile: (305) 372-8202
                                                       Email: ggrossman@sequorlaw.com
                                                              jmendoza@sequorlaw.com

                                               By:     /s/ Juan J. Mendoza
                                                       Gregory S. Grossman
                                                       Florida Bar No. 896667
                                                       Juan J. Mendoza
                                                       Florida Bar No.: 113587


                                           SEQUOR LAW, P.A.
